 

Exhibit 10.25

 

MISONIX, INC.

1938 New Highway

Farmingdale, New York 11735

 

  September 15, 2016     Mr. Richard A. Zaremba   c/o MISONIX, INC.   1938 New
Highway   Farmingdale, New York 11735  

 

Dear Richard:

 

I refer to the letter agreement, dated November 14, 2011 (the “Original Letter
Agreement”), by and between you and MISONIX, INC. ("Misonix"). In recognition of
your past service to Misonix and as consideration for your future service to
Misonix as Senior Vice President, Finance, the Board of Directors of Misonix
(the “Board”) has authorized a modification to the Original Letter Agreement to
provide that you will be entitled to a payment in the event your employment is
terminated other than for Cause (as defined below) in addition to the
change-in-control payment provided for by the Original Letter Agreement.
Accordingly, we hereby agree with you as follows:

 

1.The Original Letter Agreement is hereby restated in its entirety.

 

2.In the event your employment with Misonix is terminated by Misonix on or
before September 15, 2018 for any reason other than for Cause, Misonix will pay
you a one-time additional compensation in an amount equal to twelve (12) months
annual base salary. Such additional compensation will be paid to you less all
required withholding deductions, payable in accordance with Misonix’s regular
payroll schedule (the “Termination Payment”). For purposes of this letter
agreement, “Cause” shall mean failure, in the determination of the Board, to
perform your responsibilities in any material respect as assigned to you after
the date hereof by Misonix’s Chief Executive Officer which failure has not been
corrected by you, in the determination of the Board, within ten (10) days after
written notice from or on behalf of the Board of such failure.

 

3.Payment of the Termination Payment is contingent upon your (i) executing a
standard waiver and release in favor of Misonix and (ii) agreeing to a standard
covenant not to sue Misonix and its officers, directors and related parties,
each at the time of the termination for Cause.

 

4.During the period in which the Termination Payment is being made, you shall,
upon reasonable notice, reasonably cooperate with Misonix, without requirement
of compensation to you, with respect to any claim, dispute, litigation, inquiry,
investigation or proceeding concerning any matter with which you were involved
while working for Misonix; provided, however, that you may be advised in
connection with such cooperation, at your expense, with respect to any matter in
which you and Misonix have conflicting interests, as determined by your counsel.

 

 

 

 

Mr. Richard A. Zaremba

September 15, 2016

Page 2

 

5.(a)         During the period in which payment of the Termination Payment is
being made, you covenant and agree that you shall keep strictly confidential all
non-public proprietary information which you obtained during the course of your
employment with respect to the business practices, finances, developments,
marketing, sales, customers, affairs, trade secrets and other confidential
information of Misonix which shall remain Misonix's exclusive property and you
shall not disclose the same, except to the extent that the same is then: (i)
publicly available without any act of you through a party not violating its
obligations to Misonix; or (ii) required to be disclosed under the laws of the
United States or any state in any judicial or administrative proceeding. You
further agree that immediately upon the termination of your employment, you will
surrender and deliver to Misonix all (1) lists, books, records, memoranda and
data, computer discs, computer access codes, magnetic media, software, of every
kind relating to or in connection with Misonix's Business (as defined below) and
customers and suppliers of Misonix, and (2) all of Misonix's personal and
physical property.

 

(b)        During the period in which payment of the Termination Payment is
being made, you covenant and agree that you shall not compete, directly or
indirectly, with Misonix in (i) Misonix's Business or (ii) such other business
as in the reasonable opinion of the Board is a competitor of Misonix.

 

(c)        During the period in which payment of the Termination Payment is
being made, you covenant and agree that you shall not, alone or with others,
directly or indirectly: (i) solicit for your benefit or the benefit of any
person or organization other than Misonix, the employment or other services of
any executive or consultant of Misonix; or (ii) solicit for your benefit or the
benefit of any person or organization other than Misonix, the employment of any
executive of any customer of Misonix, to compete in an area of (x) Misonix’s
Business or (y) such other business as in the reasonable opinion of the Board is
a competitor of Misonix.

 

(d)        For purposes of this letter agreement, “Misonix’s Business” shall
mean the business of developing, manufacturing and/or marketing therapeutic
ultrasonic instruments for spine surgery, neurosurgery and other surgical
specialties.

 

6.In the event of a termination of your employment, you agree that you will not
disparage or encourage or induce others to disparage Misonix (which, for
purposes of this paragraph 6, is defined to include Misonix and any affiliated
company, parent company or subsidiary, and each of their respective
predecessors, affiliates, assigns, shareholders, members, directors, officers,
employees, agents and attorneys, whether past, present or future).
Notwithstanding the foregoing, the obligations pursuant to the preceding
sentence shall not apply with respect to any person or entity that disparages,
or encourages or induces others to disparage you. Misonix agrees that neither it
nor any affiliated company, parent company or subsidiary, each of their
respective predecessors, affiliates, or assigns, will authorize any person to
disparage or encourage or induce others to disparage you, and the Company shall
instruct the members of the Board and its management team not to disparage you.
The provisions of this paragraph 6 shall not apply with respect to any statement
made in connection with any litigation or governmental investigation, or with
any filing required by law.

 

 

 

 

Mr. Richard A. Zaremba

September 15, 2016

Page 3

 

7.(a)        After a Change in Control of Misonix (as defined under
subparagraphs 7 (b) and (c) below), you shall be entitled to a one-time
additional compensation in an amount equal to a payment of twelve (12) months
annual base salary. Such additional compensation will be paid to you in a lump
sum within sixty (60) days after the date such Change in Control of Misonix
takes effect and your employment by Misonix or the acquiring company ceases (i)
involuntarily on your part or (ii) voluntarily on your part if you have suffered
(x) a significant diminution in your material duties and responsibilities
without your express prior written consent, (y) a reduction in your annual base
salary or (z) a relocation to a facility or location more than fifty (50) miles
from the address of Misonix’s headquarters office as of the effective date of
this letter agreement.

 

(b)        A “Change in Control of Misonix” shall be deemed to have occurred in
the event (i) any person (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), or group
of such "persons", without the consent of the Board, is or becomes a "beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of Misonix representing 50% or more of the combined voting power
of our then outstanding securities, or (ii) of a merger, consolidation or other
combination the result of which is the ownership by shareholders of Misonix of
less than 60% of the voting securities of the resulting or acquiring entity
having the power to elect a majority of the Board of Directors of such entity.

 

(c)        Notwithstanding anything in the foregoing to the contrary, no Change
of Control of Misonix shall be deemed to have occurred for purposes of this
Agreement requiring payment to you of the compensation referred to in
subparagraph 7(b) by virtue of (i) any transaction which results in you or a
group of persons which includes you, acquiring, directly or indirectly, 30% or
more of any class of voting securities of Misonix, or (ii) if you continue in
the employ of Misonix or the acquiring company more than nine (9) months
following the occurrence of an event which would otherwise constitute a Change
of Control of Misonix.

 

8.This letter agreement and any and all claims, controversies or disputes
(including, without limitation, contract, tort and statutory claims and
counterclaims) arising under, relating in any way to, or in any way connected
with (a) this letter agreement (including, without limitation, any question
regarding its formation, existence, validity, enforceability, performance,
interpretation, breach or termination), or (b) the interpretation and
enforcement of the rights and duties of the parties (whether or not in
connection with this Agreement), shall be governed by and construed solely in
accordance with the laws of the State of New York without giving effect to any
choice or conflict of laws principle or rule (whether of the State of New York
or any other jurisdiction), that would cause the application of the laws of any
jurisdiction other than the substantive laws of the State of New York. The
parties hereby irrevocably agree that any federal or state court located in the
State of New York, county of New York shall have exclusive jurisdiction in
relation hereto.

 

 

 

Mr. Richard A. Zaremba

September 15, 2016

Page 4

 

9.All notices and other communications required or permitted hereunder shall be
in writing and shall be deemed to have been given when hand-delivered or sent
over night by a nationally recognized courier service as follows: If to Misonix:
MISONIX, INC., 1938 New Highway, Farmingdale, NY 11735, Att: Chief Executive
Officer, with a copy to Joel I. Frank, Esq., Wilk Auslander LLP, 1515 Broadway,
New York NY 10036. If to you: Richard A. Zaremba, 10 Warwick Lane, Bay Shore, NY
11706.

 

10.This letter agreement, together with Misonix’ current Employee Manual and
other items, form a complete and exclusive statement covering the terms of your
employment with Misonix. Misonix is an at-will employer. This at-will employment
relationship cannot be changed except in a writing signed by the Chairman or the
Chief Executive Officer of Misonix. Nothing contained herein shall modify the
at-will nature of your employment by Misonix and does not create a contract,
either express or implied, to remain in Misonix’s employ.

 

Kindly evidence your agreement with the foregoing by signing and returning the
enclosed duplicate copy of this letter agreement.

 

  Sincerely,       MISONIX, INC.         By: /s/ Stavros G. Vizirgianakis    
Stavros G. Vizirgianakis     Interim Chief Executive Officer

 

ACKNOWLEDGED AND AGREED TO AS OF THE DATE FIRST SET FORTH ABOVE:     /s/ Richard
A. Zaremba   Richard A. Zaremba  

   

 

